Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (JP 2014070279).
Regarding claim 1, Fujimoto et al. teaches a thermo-shapeable (the fabric is thermos-shapeable as it is taught composed of such similar materials and also is taught as being bendable) fabric comprising a high melting temperature zone and a low melting temperature zone respectively composed of yarns having high and low melting temperatures as Fujimoto et al. teaches a core and sheath with a high melting temperature and a low melting temperature zone. The respective melting temperatures in the high and low temperature zones differ by the 30 degrees Celsius or more. Fujimoto et al. teach such similar materials arranged in such a similar manner with such similar properties, the claimed low melting temperature zone becoming hardened after heat-activation and the high melting temperature zone remaining after heat-activation is necessarily inherent to the fabric of Fujimoto et al. 
Regarding claim 2, 
Regarding claim 3, the low melting point copolyester is a copolymer of terephthalic acid, ethylene glycol and aliphatic monomer including adipic acid. 
Regarding claim 6, Fujimoto et al. teach wherein the high and low temperature zones are created by knitting the yarns respectively having high and low melting temperature into the thermos-shapeable fabric. 
Regarding claim 7, The heat-activation comprises heating the thermo-shapeable fabric until the temperature reaches the melting temperature of the low temperature zone but not exceeding the melting temperature of the high temperature zone. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2014070279).
Regarding claim 4, Fujimoto et al. teach sebacic acid as an alternative to adipic acid. It would have been obvious to one of ordinary skill in the art to use sebacic acid in lieu of adipic acid as it is taught as an alternative to adipic acid by Fujimoto et al. and further it is known in the art that adipic acid and sebacic acid are equivalent alternatives. 
Regarding claim 5, Fujimoto et al. are silent regarding the claimed low temperature zone being created by embroidering the yarns having the low melting temperature onto the high temperature zone. However, embroidery is well known to those of ordinary skill in the art and it would have been more than obvious for one of ordinary skill in the art to embroider the fabric using the yarn of Fujimoto for decorative purposes and to ensure the entire fabric possessed the same properties. Further, although Fujimoto et al. does not disclose claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.Therefore, absent evidence of criticality regarding the presently claimed process and given that Fujimoto et al. meets the requirements of the claimed article, Fujimoto et al. clearly meet the requirements of present claims article.

Regarding claims 8-10, Fujimoto et al. teach the fabric is heat treated and has excellent shape retention and is used for clothing and other uses. Based upon the teaching of Fujimoto et al., one of ordinary skill in the art would have easily arrived at forming a shape of the article directly on the thermos-shapeable fabric with the aid of a mold during heat activation as is known in the art. Fujimoto et al. teach the shape of the article is created by heating the fabric until the temperature reaches the melting temperature of the low temperature zone but not exceeding the melting temperature of the high temperature zone. Moreover, although Fujimoto et al. does not disclose claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.Therefore, absent evidence of criticality regarding the presently claimed process and given that Fujimoto et al. meets the requirements of the claimed article, Fujimoto et al. clearly meet the requirements of present claims article.
Art Cited but not Used in Rejection
PG Pub. 2009/0035498 teaches a core sheath fiber with the same components in the core and sheath as taught in the instant specification. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.